DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/21 has been considered by the examiner.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record are U. S. Publication No. 2004/0097805 to Verard; U. S. Patent No. 7,976,518 to Shaughnessy and U. S. Publication No. 2008/0236598 to Gobel none of the prior art alone or in combination teaches the limitations of the independent claim, specifically “advancing the catheter and the coil assembly through the blood vessel; sending an electric pulse signal from the timer circuit to the coil assembly at a pulse signal frequency; emitting an electromagnetic field from the coil assembly; detecting the electromagnetic field by an external sensor; synchronizing the pulse signal frequency; determining a position of the coil assembly with respect to the external sensor during the advancing step; and displaying the position of the coil assembly of the stylet on the console”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793